In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00215-CR

 _____________________


ROMISQUE JERWAYN SIMS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-04886




MEMORANDUM OPINION

	The trial court sentenced Romisque Jerwayn Sims on a conviction for possession of
a controlled substance.  Sims filed a notice of appeal.  The trial court entered a certification
of the defendant's right to appeal in which the court certified that this is a plea-bargain case
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk
has provided the trial court's certification to the Court of Appeals.  We notified the parties
that we would dismiss the appeal unless the appellant established grounds for continuing the
appeal.  No response has been filed.  Because the record does not contain a certification that
shows the defendant has the right of appeal, we must dismiss the appeal.  See Tex. R. App.
P. 25.2(d).  Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.	
							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Opinion Delivered June 10, 2009								
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.